DETAILED ACTION
RE: Pastan et al.
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2.	Applicant's election with traverse of Group I (claims 1-8 and 14-15) and species of toxin in the reply filed on 8/10/2021 is acknowledged. The traversal is on the ground(s) that the Office cites Zhang et al. regarding disclosure of antibodies to regions 487-598 of human mesothelin, which is much larger than the limitation set forth in claims 1-19. The Office assumes that the antibodies (polyclonal) would contain an antibody that binds to residues 582-598 of human mesothelin, but no such antibody is specifically contemplated or disclosed by Zhang et al. It is more likely that each of the antibodies taught in Zhang et al. require one or more residues from the 487-581 amino acid region of mesothelin for binding to occur, since the authors would be inclined to define the minimum binding region of their antibodies to demonstrate their specificity. This is not found persuasive. Zhang et al. teaches generating rabbit antibodies (polyclonal) by immunizing rabbits with rabbit Fc-human mesothelin fusion protein and further selecting monoclonal antibodies that bind to regions 487-598 of human mesothelin (pages 2 and 5). It is known in the art that each antibody binds to a liner epitope of an average size of 8-12 amino acids or a conformational epitope, and polyclonal antibodies are a mixture of antibodies binding to different epitopes on an antigen molecule. The rabbit antibodies (polyclonal) taught by Zhang would contain an antibody that binds to the C-terminus of mesothelin (i.e. residues 582-598). Because the technical feature is not a special technical feature in view of Zhang, the claims lack unity of invention.

3.	Claims 1-19 are pending. Claims 9-13 and 16-19 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 8/10/2021.
4.	Claims 1-8 and 14-15 are under examination.

Information Disclosure Statement
5.	The information disclosure statement (IDS) submitted on 4/14/2020 has been considered by the examiner.

Claim Rejections - 35 USC § 112
6.	The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

7.	Claims 1, 2, 4, 6-8 and 14-15 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the 
“[T]he purpose of the written description requirement is to ‘ensure that the scope of the right to exclude, as set forth in the claims, does not overreach the scope of the  inventor’s contribution to the field of art as described in the patent specification.’” Ariad Pharm., Inc. v. Eli Lilly & Co., 598 F.3d 1336, 1353-54 (Fed. Cir. 2010) (en banc) (quoting Univ. of Rochester v. G.D. Searle & Co., 358 F.3d 916, 920 (Fed. Cir. 2004)).  To satisfy the written description requirement, the specification must describe the claimed invention in sufficient detail that one skilled in the art can reasonably conclude that the inventor had possession of the claimed invention. Vas-Cath, Inc. v. Mahurkar, 935 F.2d 1555, 1562-63, 19 USPQ2d 1111 (Fed. Cir. 1991).  See also MPEP 2163.04.  
For a claim to a genus, a generic statement that defines a genus of substances by only their functional activity does not provide an adequate written description of the genus.  Reagents of the University of California v. Eli Lilly, 43 USPQ2d 1398 (CAFC 1997).  The recitation of a functional property alone, which must be shared by the members of the genus, is merely descriptive of what the members of the genus must be capable of doing, not of the substance and structure of the members. The Federal Circuit has cautioned that, for claims reciting a genus of antibodies with particular functional properties (e.g., high affinity, neutralization activity, competing with a reference antibody for binding), “[c]laiming antibodies with specific properties, e.g., an antibody that binds to human TNF-α with A2 specificity, can result in a claim that does Centocor Ortho Biotech Inc. v. Abbott Labs., 97 USPQ2d 1870, 1875, 1877-78 (Fed. Cir. 2011). 
“[A] sufficient description of a genus . . . requires the disclosure of either a representative number of species falling within the scope of the genus or structural features common to the members of the genus so that one of skill in the art can ‘visualize or recognize’ the members of the genus.” Ariad, 598 F.3d at 1350 (quoting Eli Lilly, 119 F.3d at 1568-69).  A “representative number of species” means that those species that are adequately described are representative of the entire genus.  AbbVie Deutschland GMBH v. Janssen Biotech, 111 USPQ2d 1780, 1790 (Fed. Cir. 2014) (“The ’128 and ’485 patents, however, only describe species of structurally similar antibodies that were derived from Joe-9.  Although the number of the described species appears high quantitatively, the described species are all of the similar type and do not qualitatively represent other types of antibodies encompassed by the genus.”).  Thus, when there is substantial variation within the genus, one must describe a sufficient variety of species to reflect the variation within the genus to provide a "representative number” of species.
The “structural features common to the members of the genus” needed for one of skill in the art to ‘visualize or recognize’ the members of the genus takes into account the state of the art at the time of the invention.  For antibodies, the Federal Circuit has found that possession of a mouse antibody heavy and light chain variable regions provides a structural "stepping stone" to the corresponding chimeric antibody, but not to human antibodies.  Centocor, 97 USPQ2d at 1875 (“[T]he application only provides 
Lastly, even if a selection procedure is disclosed that was, at the time of the invention, sufficient to enable the skilled artisan to identify antibodies with the recited functional properties, the written description provision of 35 U.S.C § 112 is severable from its enablement provision.  Ariad, 94 USPQ2d at 1167; Centocor at 1876 (“The fact that a fully-human antibody could be made does not suffice to show that the inventors of the '775 patent possessed such an antibody.”)  
Independent claim 1 is drawn to a polypeptide or protein which specifically recognizes and binds to human mesothelin582-598 (SEQ ID NO: 1). A polypeptide or protein broadly encompasses antibodies and non-antibody proteins or polypeptides. Claim 1 is drawn to a genus of proteins or polypeptides defined solely by function (binding to SEQ ID NO: 1). 
On 22 February 2018, the USPTO provided a Memorandum clarifying the Written Description Guidelines for claims drawn to antibodies, which can be found at www.uspto.gov/sites/default/files/documents/amgen_22feb2018.pdf. That Memorandum indicates that, in compliance with recent legal decisions, the disclosure of a fully 
The specification discloses three antibodies (clones 2B4, 7B5 and 15B6) which have the claimed function (binding to SEQ ID NO: 1) (see Table 1). The specification does not disclose any non-antibody proteins or polypeptides that bind to SEQ ID NO: 1. Therefore, the written description is not commensurate in scope with the claimed invention which encompasses non-antibody proteins and antibodies other than 2B4, 7B5 and 15B6. The disclosed three antibodies are not representative number of species for the genus because the genus encompasses non-antibody proteins and antibodies other than 2B4, 7B5 and 15B6. The specification also fails to describe a correlation between the function and a structure. 
The interaction of the antibody binding domain with an antigen has been well characterized in the art. For example, Padlan (Advances in Protein Chemistry, 1996, 49:57-133) reviewed the x-ray crystallographic data available for not only the structure of the antibody, but its interaction with antigen. Padlan describes the contact residues on the antigen (the "epitope") and the contact residues on the antibody (the "paratope") for several antigen:antibody pairs in Section V, which begins on page 87.  Of note, and as summarized in Table VII on page 92, the epitope on the antigen is only a limited number of residues, which may be either adjacent in the primary sequence or spatially distinct (discontinuous in the primary sequence, a “conformational” epitope) (page 87, Section V).  Berglund  (Berglund et al, Protein Science, 2008, 17:606-613) shows that a linear epitope is a short consecutive stretch of amino acids and a conformational epitope consists of segments that are distantly separated in the protein sequence and 
As shown by these prior art, the interaction of the antibody binding domain with antigen and identifying potential epitopes on proteins have been well characterized. However, the prior art does not teach how to predict the structural features of the non-antibody proteins and antibodies that bind to a disclosed epitope. Thus, one still cannot predict the structural features of plethora of non-antibody proteins and antibodies that bind to a disclosed epitope. These and other studies on antibody epitopes do not provide sufficient information for a skill artisan to predict the structural and functional properties of a genus of antibodies that bind to a particular epitope based on the disclosure of an antibody epitope or species of antibodies that bind to a particular epitope.
The specification discloses three antibodies 2B4, 7B5 and 15B6 (Table 1). From the specification's disclosure, there is no basis by which the artisan would expect that the disclosed antibodies are representative of the genus of non-antibody proteins and antibodies as broadly claimed. Neither do the disclosed antibodies provide a structure that would be expected to be common to the members of the genus given the breadth of the current claims.  
Regarding claims 2 and 4, although the claims recite 6 CDR sequences, the 6 CDR sequences are not claimed in the specific order of HCDR1-3, LCDR1-3 and not in the context of appropriate VH and VL framework regions because the claims 
It is well established in the art that the formation of an intact antigen-binding site of antibodies generally requires the association of the complete heavy and light chain variable regions of a given antibody, each of which consists of three CDRs or hypervariable regions, which provide the majority of the contact residues for the binding of the antibody to its target epitope (Paul, Fundamental Immunology, 3rd Edition, 1993, pp. 292-295, under the heading “Fv Structure and Diversity in Three Dimensions”).  The amino acid sequences and conformations of each of the heavy and light chain CDRs are critical in maintaining the antigen binding specificity and affinity, which is characteristic of the immunoglobulin.  It is expected that all of the heavy and light chain CDRs in their proper order and in the context of framework sequences which maintain their required conformation, are required in order to produce a protein having antigen-binding function and that proper association of heavy and light chain variable regions is required in order to form functional antigen binding sites (Paul, page 293, first column, lines 3-8 and line 31 to column 2, line 9 and lines 27-30). Even minor changes in the amino acid sequences of the heavy and light variable regions, particularly in the CDRs, may dramatically affect antigen-binding function as evidenced by Rudikoff et al (Proc. Natl. Acad. Sci. USA, 79(6):1979-1983, March 1982). Rudikoff et al. teach that the alteration of a single amino acid in the CDR of a phosphocholine-binding myeloma protein resulted in the loss of antigen-binding function. Colman (Research in Immunology, 145:33-36, 1994) teaches that even a very conservative substitution may abolish binding or may have very little effect on the binding affinity (see pg. 35, top of In re Fisher, 427 F.2d 833, 839, 166 USPQ 18, 24 (CCPA 1970) (contrasting mechanical and electrical elements with chemical reactions and physiological activity).  See also In re Wright, 999 F.2d 1557, 1562, 27 USPQ2d 1510, 1513 (Fed. Cir. 1993); In re Vaeck, 947 F.2d 488, 496, 20 USPQ2d 1438, 1445 (Fed. Cir. 1991). This is because it is not obvious from the disclosure of one particular species, what other species will work.  See MPEP 2164.03.
While CDRs are necessary for binding, they are highly diverse in structure, and their sequence does not correlate to binding in a predictable fashion. Correlation between structure and function is less likely for antibodies than for other molecules. Goel et al. (Plasticity within the Antigen Combining Site May Manifest as Molecular Mimicry in the Humoral Immune Response, The Journal of Immunology, 2004, 173(12):7358-7367, see figures 2 and 3 in particular) made three antibodies that bind to the same 12-mer but have very different CDRs. Lloyd et al. (Modelling the human immune response: performance of a 1011 human antibody repertoire against a broad panel of therapeutically relevant antigens, Protein Engineering, Design & Selection, 2009, 22(3):159-168) found that on average, about 120 different antibodies in a library can bind to a given antigen. Edwards et al. (The remarkable flexibility of the human antibody repertoire; isolation of over one thousand different antibodies to a single 
Absent the conserved structure provided by all six CDRs of a parental antibody in the context of appropriate VH and VL framework sequences, the skilled artisan generally would not be able to visualize or otherwise predict, a priori, the members of the genus having the recited function. 
Accordingly, the skilled artisan would not recognize that applicants were in possession of the invention as broadly claimed at the time the application was filed.  
Amending the claims to recite an antibody comprising the VHCDR1-3 and the VLCDR1-3 comprising the amino acid sequences of SEQ ID NOs: 2-7, 8-13, or 14-19 respectively would overcome the rejection.	

Claim Rejections - 35 USC § 112
8.	Claim 15 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for a kit comprising an anti-mesothelin antibody for treating cancer, does not reasonably provide enablement for a kit comprising an anti-mesothelin antibody for preventing cancer. The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to use the invention commensurate in scope with these claims. 

No material has been found to date that has been shown to or would be expected to prevent cancer, and there is no working example, prior art, or any evidence that would provide the skilled artisan with any predictable guidance to use the claimed invention, it would be reasonable to conclude the claimed invention is not enabled.
Reasonable guidance with respect to preventing any cancer relies on quantitative analysis from defined populations that have been successfully pre-screened and are predisposed to particular types of cancer. This type of data might be derived from widespread genetic analysis, cancer clusters, or family histories.  The essential element towards the validation of a preventive therapeutic is the ability to test the drug on subjects monitored in advance of clinical cancer and link those results with subsequent histological confirmation of the presence or absence of disease. This irrefutable link between antecedent drug and subsequent knowledge of the prevention of the disease is the essence of a valid preventive agent. Further, a preventive administration also must assume that the therapeutic will be safe and tolerable for anyone susceptible to the 
Heretofore the art has only recognized the treatment of a cancer.
	
Claim Rejections - 35 USC § 102
9.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


10.	Claim(s) 1, 6, 7 and 14 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Asgarov et al. (Research Gate, 216 pgs. 2016, IDS filed on 4/14/2020).
Asgarov teaches an anti-mesothelin antibody 1H7 which binds to the membrane associated form of mesothelin, and which does not bind to GPI anchor and soluble form (shed form) of mesothelin (p89, abstract, p92, last para, and p97), the antibody 1H7 is a Fab fragment (p97). Asgarov further discloses a conjugate comprising 1H7 and a toxin (page 102, lines -1-4). Water or buffer used to make antibody solution meets the limitation of a pharmaceutically acceptable carrier. As evidenced by the instant specification that after cleavage, a portion of mesothelin left associated with the cell surface has the terminal sequence of amino acid residues 587-598 or 592-598 (see para [0030]). The antibody 1H7, which binds only to the membrane associated form of mesothelin, not the soluble form (shed form) of mesothelin, not the GPI anchor, would necessarily bind to residues 587-598 or 592-598. 
The office does not have the facilities and resources to provide the factual evidence needed in order to establish that the antibody of the prior art is not the same as the claimed antibody.  In the absence of evidence to the contrary, the burden is on the applicant to prove that the claim antibody is different from that taught by the prior art and to establish patentable differences.  See In re Best 562F.2d 1252, 195 USPQ 430 (CCPA 1977) and Ex parte Gray 10 USPQ 2d 1922 (PTO Bd. Pat. App. & Int. 1989).

Claim Rejections - 35 USC § 103
11.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having 

12.	Claim(s) 1, 6-8, 14 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Asgarov et al. (Research Gate, 216 pgs. 2016, IDS filed on 4/14/2020), in view of Ho et al. (US 2015/0252118A1, pub. date: 9/10/2015).
	The teachings of Asgarov have been set forth above as they apply to claims 1, 6, 7 and 14.
	Asgarov does not teach linking Pseudomonas exotoxin to 1H7 antibody. However, Asgarov discloses that Pseudomonas exotoxin has been linked to anti-mesothelin antibody SS1P for treating cancer (page 74, lines 12-13). 
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have linked Pseudomonas exotoxin to 7H7 antibody in view of Asgarov. One of ordinary skill in the art would have been motivated to do so with a reasonable expectation of success because Asgarov teaching linking a toxin to 1H7 and further teaches Pseudomonas exotoxin has been linked to other anti-mesothelin antibody for treating cancer.
Asgarov does not teach a kit comprising the 1H7 antibody.
Ho teaches a diagnostic kit comprising an anti-mesothelin antibody, instructional material and additional components to facilitate a particular application such as detection ([0263])
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have provided 1H7 in a kit format in view of Ho. One of ordinary skill in the art would have been motivated to do so with a reasonable expectation of success because Ho teaches a diagnostic kit comprising an 

13.	Claim(s) 1, 6-8, 14 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Ho et al. (US 2015/0252118A1, pub. date: 9/10/2015), in view of Hemmings et al. (US 7,396,920B2, Date of Patent: 7/8/2008, earliest effective filing date: 6/7/2001).
	Ho et al. teaches selecting anti-mesothelin antibodies that bind to region III (residues 487-598) of mesothelin from antibody phage library ([0277] and Fig. 2C). Ho et al. teaches an immunotoxin comprising an anti-mesothelin antibody and a toxin such as pseudomonas exotoxin ([0155], [0214]), wherein the antibody is a Fab, scFv ([0174], a kit comprising the antibody, and a pharmaceutical composition comprising the antibody and a pharmaceutically acceptable carrier ([0179] and [0263]). 
Ho et al. does not specifically teach a monoclonal antibody that binds specifically to the C-terminus of residues 487-598 (residues 582-598). However, these deficiencies are made up for in the teachings Hemmings.
Hemmings et al. disclose that when synthetic peptides are used to prepare antibodies including monoclonal antibodies, the most common practice is to choose a 10 to 15 amino acid residue peptide corresponding to the carboxyl or amino terminal sequence of a protein antigen, and to chemically cross-link to a carrier molecule such as keyhole limpet hemocyanin or BSA (see column 11, lines 41-45, column 12, lines 9-14).  
prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have made more antibodies that bind to region III of mesothelin (i.e. residues 487-598) by using C-terminus of residues 487-598 (e.g. the last 10-15 residues) as antigens in view of Hemmings. One of ordinary skill in the art would have been motivated with a reasonable expectation of success because Ho et al suggests to make antibodies that bind to residues 487-598 of mesothelin, and Hemmings teaches that the most common practice for making an antibody using a synthetic peptide is to use a 10-15 amino acid residues from N- or C-terminal region of a polypeptide. An antibody raised with a peptide from C-terminus of residues 487-598 (e.g. the last 10-15 residues) would bind residues 582-598.

	Conclusion
14.	No claims are allowed.
15.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to HONG SANG whose telephone number is (571)272-8145. The examiner can normally be reached Monday-Friday 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Julie Wu can be reached on 5712725205. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/HONG SANG/Primary Examiner, Art Unit 1643